Case: 21-20231     Document: 00516316797         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 12, 2022
                                  No. 21-20231                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Casey Johnson, Administratrix of the Estate of David
   Shane Glazner, deceased and as next friend of R.G., a
   minor; Jamie Gordon, as next friend J.G., a minor;
   Theresa Strickland, individually and as assignee of
   J.T. Glazner, Jr.,

                                                           Plaintiffs—Appellants,

                                       versus

   Joseph Anthony Caroli,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4092


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20231      Document: 00516316797        Page: 2     Date Filed: 05/12/2022




          Casey Johnson, Jamie Gordon, and Theresa Strickland (collectively,
   “Plaintiffs-Appellants”) filed this suit against Joseph Anthony Caroli
   alleging wrongful death and survival claims on behalf of their children. The
   district court granted summary judgment in favor of Caroli. We affirm.
                   I. FACTUAL & PROCEDURAL BACKGROUND
          In July 2018, Caroli and David Shane Glazer were both employed with
   Covenant Testing Technologies, LLC (“Covenant”) when they were sent to
   work at an out-of-town wellsite in Midland, Texas. For business trips such as
   this one, Covenant provided its employees with lodging, a company vehicle,
   and reimbursement for fuel expenses. The lodging provided to employees
   was known as “man camp.” There, employees were provided living and
   dining accommodations but were permitted to leave the site for various
   reasons such as running errands or fueling up their vehicles.
          On July 14, Caroli and Glazner decided to go to dinner in Pecos,
   Texas. Caroli drove his company vehicle and Glazner rode as a passenger.
   The two had dinner, stopped to get gas, picked up sandwiches from Subway,
   and began driving back to man camp. On the drive back, around 1:40 a.m.,
   Caroli fell asleep at the wheel and his vehicle crossed the center line of the
   road, hit an eighteen-wheeler, and burst into flames. Caroli survived but
   Glazner died at the scene of the accident. Soon thereafter, Covenant’s
   workers’ compensation insurer began remitting payments to Glazner’s
   children as his beneficiaries.
          In October 2019, Plaintiffs-Appellants filed this suit against Catapult
   Energy Services Group, LLC (“Catapult”), Covenant, and Caroli under the
   Texas Wrongful Death and Survival Act. See TEX. CIV. PRAC. & REM.
   CODE Ch. 71, Subch. (A)–(B). During the course of the proceedings,
   Catapult and Covenant were dismissed from the suit and Caroli was left as
   the only remaining named defendant. In their complaint, Plaintiffs-
Case: 21-20231        Document: 00516316797              Page: 3      Date Filed: 05/12/2022




                                         No. 21-20231


   Appellants alleged that Caroli had permission from his employer to operate
   the vehicle and that he was acting in the course and scope of his employment
   during the time of the collision. They sought actual and exemplary damages
   with interest. Later, they moved to amend their complaint to allege that
   Caroli was not acting in the course and scope of his employment during the
   collision.
           Caroli moved for summary judgment on grounds that Plaintiffs-
   Appellants’ personal injury claims were barred under the Texas Workers’
   Compensation Act’s (“TWCA” or “the Act”) exclusive remedy provision.
   See TEX. LAB. CODE § 408.001(a). The district court agreed, rendered
   summary judgment in favor of Caroli, and denied Plaintiffs-Appellants’
   motion to amend.1 In rendering its judgment, the district court commended
   the arguments made by the plaintiffs but nevertheless concluded that this was
   “a workers’ compensation bar case” under the applicable precedent. This
   appeal followed.
                                II. STANDARD OF REVIEW
           We conduct a de novo review of a district court’s grant of summary
   judgment. Sanders v. Christwood, 970 F.3d 558, 561 (5th Cir. 2020).
   “Summary judgment is proper ‘if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.’” Id. (citing FED. R. CIV. P. 56(a)). “A panel may affirm
   summary judgment on any ground supported by the record, even if it is
   different from that relied on by the district court.” Reed v. Neopost USA, Inc.,




           1
           At the summary judgment hearing, the district court pointed out that Plaintiffs-
   Appellants’ statement in their live pleading that Caroli was in the course and scope of his
   employment could be considered a judicial admission.




                                               3
Case: 21-20231           Document: 00516316797               Page: 4      Date Filed: 05/12/2022




                                             No. 21-20231


   701 F.3d 434, 438 (5th Cir. 2012) (internal quotation marks and citation
   omitted).
                                         III. DISCUSSION
            On appeal, Plaintiffs-Appellants argue that the district court erred in
   rendering summary judgment because neither Caroli nor Glazer was acting
   in the course and scope of employment when the collision happened. They
   also contend that Glazner’s minor children did not have the legal capacity to
   elect the remedy of accepting workers’ compensation benefits after their
   father’s death.2
            The TWCA “provides the exclusive remedy for injuries sustained by
   an employee in the course of his employment as a result of his employer’s
   negligence.” Ward v. Bechtel Corp., 102 F.3d 199, 203 (5th Cir. 1997); see also
   TEX. LAB. CODE § 408.001(a) (“Recovery of workers’ compensation
   benefits is the exclusive remedy of an employee covered by workers’
   compensation insurance coverage . . . against the employer or an agent or
   employee of the employer for the death of or a work-related injury sustained
   by the employee.”). “The Texas Legislature enacted the [TWCA] in 1913 in
   response to the needs of workers, who, despite escalating industrial
   accidents, were increasingly being denied recovery.” SeaBright Ins. Co. v.
   Lopez, 465 S.W.3d 637, 642 (Tex. 2015) (citation omitted). “[T]o balance the
   competing interests of providing compensation for injured employees while
   protecting employers from the costs of litigation, the Legislature provided a
   mechanism by which workers could recover from subscribing employers
   without regard to the workers’ own negligence while limiting the employers’
   exposure to uncertain, possibly high damage awards permitted under the


            2
                Plaintiffs-Appellants do not appeal the district court’s denial of their motion to
   amend.




                                                   4
Case: 21-20231      Document: 00516316797           Page: 5   Date Filed: 05/12/2022




                                     No. 21-20231


   common law.” Id. (internal quotation marks and citations omitted). The Act
   strikes a compromise that provides employees with “a lower, but more
   certain, recovery than would have been possible under the common law.” Id.
   (citation omitted). To effectuate its purposes, courts liberally construe the
   Act in favor of coverage to injured workers. Id. (citation omitted).
          An injury is compensable under the Act if it is sustained by an
   employee acting in the course and scope of his employment. See TEX. LAB.
   CODE § 401.011(10). “‘Course and scope of employment’ means an activity
   of any kind or character that has to do with and originates in the work,
   business, trade, or profession of the employer and that is performed by an
   employee while engaged in or about the furtherance of the affairs or business
   of the employer.” TEX. LAB. CODE § 401.011(12)); see also Leordeanu v. Am.
   Prot. Ins. Co., 330 S.W.3d 239, 243–44 (Tex. 2010). “The term includes an
   activity conducted on the premises of the employer or at other locations.” Id.
   Relying on what is known as the “continuous coverage” rule, the Texas
   Supreme Court has “held that the course and scope of employment in cases
   of overnight travel is broad, extending even beyond the actual act of travel
   itself to include injuries sustained during ‘down time.’” Zurich Am. Ins. Co.
   v. McVey, 339 S.W.3d 724, 731–32 (Tex. App.—Austin 2011) (citation
   omitted).
          On the other hand, in what has been codified as the “coming and
   going” rule, an employee’s travel to and from work does not usually fall
   under the Act’s course-and-scope definition. See TEX. LAB. CODE §
   401.011(12)(A); McVey, 339 S.W.3d at 728. This is “because [t]he risks to
   which employees are exposed while traveling to and from work are shared by
   society as a whole and do not arise as a result of the work of employers.”
   SeaBright, 465 S.W.3d at 642 (internal quotation marks and citation omitted).
   However, an exception arises if “the relationship between the travel and the
   employment is so close that it can fairly be said that the injury had to do with



                                          5
Case: 21-20231        Document: 00516316797           Page: 6    Date Filed: 05/12/2022




                                       No. 21-20231


   and originated in the work, business, trade or profession of the employer.”
   Id. (quoting Shelton v. Standard Ins. Co., 389 S.W.2d 290, 292 (Tex. 1965)).
   Courts have also held that employees traveling in company vehicles are
   excepted from the coming and going rule. See McVey, 339 S.W.3d at 729
   (“[I]t is also undisputed that [the employee] was traveling in a vehicle that
   his company provided and paid for . . . [c]onsequently, [the employee’s]
   travel is excepted from the ‘coming and going’ rule.”).
          As the district court observed, the circumstances of this case are
   similar to those set forth in Shelton. 389 S.W.2d 290. There, the petitioner
   was working out of town and was struck by an automobile while crossing the
   street between his motel and a restaurant where he was going to have dinner.
   Id. at 291. In holding that the petitioner was in the course and scope of his
   employment when he was struck, the Texas Supreme Court reasoned:
                 Petitioner was on a trip of several days duration for his
                 employer. Food and sleep were necessary if he was to
                 perform the work for which he was hired, and under
                 the terms of his employment contract he was
                 permitted to stop and satisfy these physical needs and
                 was paid the expenses incident thereto. He was not in
                 Dallas by his own choice but was required to be there
                 to do his job . . . In these circumstances we are unable
                 to say as a matter of law that his crossing the street to
                 obtain food was not an incident of the employment, or
                 that the injuries he received did not have to do with
                 and originate in the employer’s business.
   Id. at 294.
          The factual scenario in Shelton is largely indistinguishable from the
   one here. In both cases, the employees who were working at out-of-town job
   sites decided to eat dinner at a restaurant off location (as they were permitted
   by their employers to do) and were subsequently injured while traveling from




                                            6
Case: 21-20231        Document: 00516316797              Page: 7      Date Filed: 05/12/2022




                                         No. 21-20231


   their lodging accommodations to the restaurant (like Shelton) or from the
   restaurant to their lodging accommodations (like Glazner). In Shelton, the
   Texas Supreme Court concluded that this activity was within the course and
   scope of employment and thus compensable under the workers’
   compensation statute. Id. We do the same here. Other Texas courts have
   drawn similar conclusions under analogous circumstances. See SeaBright,
   465 S.W.3d at 645 (holding that employee who was killed while traveling in
   his company vehicle to an out-of-town worksite was acting in the course and
   scope of his employment); McVey, 339 S.W.3d at 732, 734 (holding that
   employee who was killed while traveling in his company vehicle to an out-of-
   town worksite was in the course and scope of his employment and reasoning
   that he “was not traveling [out of town] by his own choice but was required
   to go there to do his job”). Moreover, Texas’s continuous coverage rule
   supports this analysis since Glazner was an employee working at an out-of-
   town jobsite when he sustained injuries while traveling during “down time.”
   See McVey, 339 S.W.3d at 731–32.
           For these reasons, we hold that the district court did not err in
   rendering summary judgment in favor of Caroli on grounds that Plaintiffs-
   Appellants’ claims are barred by the exclusive remedy provision of the
   TWCA.3 See TEX. LAB. CODE § 408.001(a).



           3
              In light of this holding, we need not reach Plaintiffs-Appellants’ remaining
   argument that Glazner’s minor children did not have the legal capacity to elect the remedy
   of accepting workers’ compensation benefits after their father’s death. Nevertheless, we
   note that the record reflects that, although Glazner could have opted out of coverage under
   the TWCA, he chose not to do so. See TEX. LAB. CODE § 406.034(a) (“[U]nless the
   employee gives notice as provided by Subsection (b), an employee of an employer waives
   the employee’s right of action at common law or under a statute of this state to recover
   damages for personal injuries or death sustained in the course and scope of the
   employment.”). Consequently, Plaintiffs-Appellants’ election of remedies argument is
   inapposite here.




                                               7
Case: 21-20231    Document: 00516316797         Page: 8   Date Filed: 05/12/2022




                                 No. 21-20231


                              IV. CONCLUSION
         For the foregoing reasons, the district court’s summary judgment is
   AFFIRMED.




                                      8